                       Case 4:17-cr-00290-DPM Document 52 Filed 03/25/21 Page 1 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet I



                                      UNITED STATES DISTRICT COURT
                                                                                                                        JAMES
                                                          Eastern District of Arkansas                                 By:
             UNITED STATES OF AMERICA                                      ~   JUDGMENT IN A CRIMINAL CASE
                                 v.                                        )   (For Revocation of Probation or Supervised Release)
                                                                           )
                       Cory Joseph Hallett                                 )
                                                                           ) Case No. 4:17-cr-290-DPM
                                                                           ) USM No. 31669-009
                                                                           )
                                                                           ) J. Brooks Wiggins
                                                                                                              Defendant's Attorney
THE DEFENDANT:
r1'   admitted guilt to violation of condition(s)       _M=a-'--'-nd='"--'=S=td'-'-.__,&==--=S--=-pec=·--- of the term of supervision.
D     was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number              Nature of Violation                                                                            Violation Ended
1 (Mand.)                      Using a controlled substance, a Grade C Violation                                             12/07/2020

2 (Spec. 1)                      Failing to comply with drug treatment, a Grade C Violation                                  11/30/2020

                                 Associating with someone engaged
                                           (continued)

       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D     The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address untn all fines, restitution, costs, and s~ial assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
econormc circumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 6815                                                               03/24/2021
                                                                                                        Date of Imposition of Judgment
Defendant's Year of Birth:            1988

City and State of Defendant's Residence:
Bono, Arkansas
                                                                                D.P. Marshall Jr.                            United States District Judge
                                                                                                              Name and Title of Judge



                                                                                                                        Date
                       Case 4:17-cr-00290-DPM Document 52 Filed 03/25/21 Page 2 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                                              Judgment-Page _   __.,,_2_    of _ _4__
DEFENDANT: Cory Joseph Hallett
CASE NUMBER: 4:17-cr-290-DPM

                                                   ADDITIONAL VIOLATIONS
                                                                                                                           Violation
Violation Number                Nature of Violation                                                                        Concluded
3 (Std. 8)                      Interacting with someone engaged in criminal activity, a Grade C Violation             09/15/2020

4 (Mand.)                       Committing another crime, a Grade C Violation                                          09/15/2020

5 (Std. 2)                      Failing to report to the probation officer, a Grade C Violation                        12/08/2020

6 (Std. 5)                      Failing to live at an approved residence, a Grade C Violation                              12/08/2020

7 (Std. 7)                      Failing to maintain employment, a Grade C Violation                                        12/08/2020
AO 245D (Rev. 09/19)
                       Case   4:17-cr-00290-DPM Document 52 Filed 03/25/21 Page 3 of 4
                         Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                             Judgment- Page   -=3-     of   4
DEFENDANT: Cory Joseph Hallett
CASE NUMBER: 4:17-cr-290-DPM


                                                        IMPRISONMENT
       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
one year and a day.




     ft   The court makes the following recommendations to the Bureau of Prisons:

1) that Hallett participate in drug treatment during incarceration;
2) that Hallett participate in educational and vocational programs during incarceration; and
3) designation to FCI Forrest City to facilitate family visitation.

     it   The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
          D    at   _ _ _ _ _ _ _ _ D a.m.                  D p.m.         on
          D    as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
          D    before 2 p.m. on
          D    as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.

                                                               RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                   to

at
     - - - - - - - - - - - - - with a certified copy of this judgment.



                                                                                        UNITED STATES MARSHAL


                                                                      By--------------------
                                                                          DEPUTY UNITED STATES MARSHAL
                       Case 4:17-cr-00290-DPM Document 52 Filed 03/25/21 Page 4 of 4
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 3 - Supervised Release
                                                                                                Judgment-Page    _A ___ of ___ __A_ ____ _
DEFENDANT: Cory Joseph Hallett
CASE NUMBER: 4:17-cr-290-DPM
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 None.




                                                    MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                • The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check ifapplicable)
4.     • You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check ifapplicable)
5.     • You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
6.     • You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
          where you reside, work. are a student, or were convicted of a qualifying offense. (check if applicable)
7.     • You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
